Citation Nr: 0113717	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  99-17 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1966 
to January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating action of the 
Montgomery, Alabama, regional office (RO).  In that decision, 
the RO, in pertinent part, denied service connection for 
bilateral hearing loss and for tinnitus.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In particular, at the video conference hearing conducted 
before the undersigned Member of the Board in February 2001, 
the veteran testified that he was constantly exposed to loud 
noises during his active military duty because he worked on 
the flight line and that such exposure caused his bilateral 
hearing loss and constant tinnitus.  The veteran's DD 214, 
Armed Forces Of The United States Report Of Transfer Or 
Discharge, indicates that the veteran served in the United 
States Marine Corps as a motor vehicle operator. 

At the February 2001 video conference hearing, the veteran 
testified that the most recent test of his hearing acuity 
occurred at the Tuskegee VA Medical Center in 2000.  This 
record is not on file.  The record also demonstrates that at 
the time of the January 1968 separation examination left ear 
high frequency hearing loss was shown. As such, the Board is 
of the opinion that a VA examination is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request the appropriate 
sources to furnish a copy of the 
veteran's service personnel records. 

3.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
treatment for the disabilities in issue 
since his discharge from active duty 
which have not been previously obtained. 

4.  The RO should request the Tuskegee 
medical facility to furnish copies of 
records of treatment that the veteran has 
received since November 1998 to the 
present.

5.  A VA examination by a specialist 
(M.D.) in ear disorders should be 
conducted to determine the nature, 
severity, and etiology of any bilateral 
hearing loss and tinnitus.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and 
the examiner should verify in the report 
that the claims folder was reviewed.  In 
addition to an audiological evaluation, 
any other specialized testing deemed 
necessary should be performed.  The 
examiner is requested to obtain a 
detailed history of inservice and 
postservice noise exposure.  Following 
the examination, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any hearing 
loss and/or tinnitus diagnosed is related 
to the veteran's period of active 
military duty, to include the hearing 
loss diagnosed at the time of the 
separation examination.  A complete 
rationale for all opinions expressed 
should be provided.  

6.  The RO should then re-adjudicate the 
issues in appellate status.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the statement of the case.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




